         Case 1:17-cr-00630-ER Document 163 Filed 10/27/19 Page 1 of 11
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     October 27, 2019

BY ECF & ELECTRONIC MAIL

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Mark S. Scott, S10 17 Cr. 630 (ER)

Dear Judge Ramos:

        The Government writes briefly in response to the defendant’s letter of October 23, 2019,
regarding the scope of the bank fraud conspiracy charged in Count Two and the Court’s jury
instructions on that count.

       Count Two of the operative indictment charges that:

              From at least in or about September 2015 through in or about 2018,
              in the Southern District of New York and elsewhere, MARK S.
              SCOTT, the defendant, and others known and unknown, willfully
              and knowingly did combine, conspire, confederate, and agree
              together and with each other to commit bank fraud, in violation of
              Title 18, United States Code, Section 1344.

              It was a part and object of the conspiracy that MARK S. SCOTT,
              the defendant, and others known and unknown, willfully and
              knowingly, would and did execute and attempt to execute a scheme
              and artifice to defraud a financial institution, the deposits of which
              were then insured by the Federal Deposit Insurance Corporation
              (“FDIC”), and to obtain moneys, funds, credits, assets, securities,
              and other property owned by, and under the custody and control of,
              such financial institution, by means of false and fraudulent
              pretenses, representations, and promises, to wit, SCOTT and others
              misrepresented and omitted material facts to banks and other
              financial institutions worldwide to cause those financial institutions,
              including FDIC-insured financial institutions in the United States,
              to transfer funds into and out of accounts associated with purported
              investment funds operated by SCOTT and others, in violation of
              Title 18, United States Code, Section 1344.
         Case 1:17-cr-00630-ER Document 163 Filed 10/27/19 Page 2 of 11
                                                                                             Page 2


        First, it is critical to note that in order to prove a violation of bank fraud under 18 U.S.C.
1344(2), the Government need not prove that misrepresentations or omissions regarding material
facts were made to an FDIC insured bank, or for that matter, any financial institution. The Supreme
Court has squarely held that Section 1344(2) does not require a showing that “a defendant intended
to defraud a federally insured bank or other financial institution.” Loughrin v. United States, 573
U.S. 351, 355, 356-57 (2014) (“nothing in the [Section 1344(2)] clause . . . demands that a
defendant have a specific intent to deceive a bank”). 1 Rather, the Government may prove a
violation of 1344(2) by establishing that the defendant “acquire[d] (or attempt[ed] to acquire) bank
property ‘by means of’ [a] misrepresentation.” Id. at 362-63. In other words, the Government
need only prove that “the defendant’s false statement [was] the mechanism naturally inducing a
bank (or custodian of bank property) to part with money in its control.” Id. at 363. Thus, a scheme
to defraud FDIC-insured banks may be proven through evidence that the defendant and his co-
conspirators obtained funds under the control of FDIC-insured banks by means of
misrepresentations to others, such as lies to the defendant’s fund administration firm, Apex.
Indeed, the charged scheme to defraud may involve misrepresentations and omissions of material
facts to many such non-FDIC-insured entities. 2

         Second, the defendant misapprehends the law regarding “constructive amendment” of an
indictment. “Constructive amendment occurs when the terms of the indictment are in effect altered
by the presentation of evidence and jury instructions which so modify essential elements of the
offense charged that there is a substantial likelihood that the defendant may have been convicted
of an offense other than that charged in the indictment. In such cases, the amendment results in
the defendant being convicted on a charge the grand jury never made against him.” United States
v. Wallace, 59 F.3d 333, 337 (2d Cir. 1995) (internal quotations and citations omitted). Under this
standard, the Government’s presentation of evidence regarding efforts to obtain funds from FDIC-
insured banks other than those banks specifically identified in the Government’s letter to the
defendant of October 7, 2019 (“October 7 Letter”), would not in any way constitute a constructive
amendment of the indictment—which alleges that “Scott and others misrepresented and omitted
material facts to banks and other financial institutions worldwide to cause those financial
institutions, including FDIC-insured financial institutions in the United States, to transfer funds
into and out of accounts associated with purported investment funds operated by Scott and others.”

        Furthermore, the October 7 Letter made abundantly clear that “the Government has no
obligation to prove any particular transaction or misrepresentation” in connection with the bank
fraud conspiracy charge, and that the list of three transactions set forth in the October 7 Letter was
not exhaustive. (See October 7 Letter at 2 (“these transactions include, but are not limited to”
(emphasis in original)). The Government thereby reserved its right to prove the bank fraud
conspiracy charge through evidence of other transactions and involving additional FDIC-insured
banks.
1
  Moreover, the Supreme Court has also held that neither Section 1344(1) nor Section 1344(2)
requires proof that, as part of a bank scheme, the defendant intended to cause financial loss to a
bank or exposed a bank to a risk of such loss, let alone proof of actual loss. See Loughrin, 573
U.S. at 366, n.9; Shaw v. United States, 137 S. Ct. 462, 466-67 (2016).
2
  The Government, of course, does not object to the defendant’s proposal that the description of
the bank fraud conspiracy charge given during the Court’s voir dire clarify that the alleged scheme
to defraud involves the obtaining of funds under the control of FDIC-insured financial institutions.
         Case 1:17-cr-00630-ER Document 163 Filed 10/27/19 Page 3 of 11
                                                                                           Page 3


        Third, the defendant’s proposed revisions to the bank fraud conspiracy jury instructions—
regarding the requirement of a duty to disclose in the context of the omission of material facts—is
inconsistent with one of the very cases he cites, United States v. Bryser. As the Bryser Court
concluded, “[d]eceptive nondisclosures” . . . are covered by [the federal criminal fraud statutes].”
838 F. Supp. 124, 125 (S.D.N.Y. 1993) (citing United States v. Bohonus, 628 F.2d 1167, 1171-72
(9th Cir. 1980); United States v. Armantrout, 411 F.2d 60 (2d Cir. 1969)); see also United States
v. Fed. Record Serv. Corp., No. 99 CIV. 3290 (BSJ), 1999 WL 335826, at *17 (S.D.N.Y. May 24,
1999) (“Fraudulent omissions may violate the mail fraud statute as much as do fraudulent
misstatements.”). “Under the mail fraud statute, it is just as unlawful to speak ‘half truths’ or to
omit to state facts necessary to make the statements made, in light of the circumstances under
which they were made, not misleading.” United States v. Autuori, 212 F.3d 105, 118 (2d Cir.
2000) (internal brackets omitted). Thus, “‘the language of the bank fraud statute should be broadly
construed so as to reach anyone engaged in a scheme or artifice to defraud, including a scheme to
actively conceal material information through deceptive conduct, with the intent to mislead and
suppress the truth, even in the absence of an independent legal duty to disclose such information.’”
United States v. Zarrab, No. 15 CR 867 (RMB), 2016 WL 6820737, at *13 (S.D.N.Y. Oct. 17,
2016) (quoting United States v. Colton, 231 F.3d 890, 903 (4th Cir. 2000), and citing United States
v. Keplinger, 776 F.2d 678, 697-98 (7th Cir. 1985)).

        Indeed, the Second Circuit recently upheld jury instructions in which the trial court
instructed the jury that the defendant’s “omission of certain facts must have made his affirmative
representations to investors under the circumstances misleading.” United States v. Petrossi, No.
18-1685-CR, 2019 WL 4267874 (2d Cir. Sept. 10, 2019) (internal quotations omitted) (citing
Autuori, 212 F.3d at 118). A copy of relevant portions of the Petrossi jury charge is attached as
Exhibit A. The Government respectfully requests that the Court instruct the jury on the omission
of material facts consistent with the Petrossi charge, which was upheld by the Second Circuit.


                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                          by: ___/s/_                   _______________
                                              Julieta V. Lozano/Christopher J. DiMase/
                                              Nicholas S. Folly
                                              Special Assistant United States Attorney/
                                              Assistant United States Attorneys
                                              (212) 637-2438 / 2433 / 1060


cc: Arlo Devlin-Brown, Esq. (by electronic mail)
    David Garvin, Esq. (by electronic mail)
Case 1:17-cr-00630-ER Document 163 Filed 10/27/19 Page 4 of 11




               EXHIBIT A
 Case 1:16-cr-00234-BMC
          Case 1:17-cr-00630-ER
                          Document
                                Document
                                   290 Filed
                                          16306/21/17
                                               Filed 10/27/19
                                                       Page 41Page
                                                               of 855PageID
                                                                      of 11 #: 4087
                                                                            1128
                                    JURY CHARGE

1                 Now, in order for you to determine whether the

2     government has proven the charge of conspiracy in Count One, I

3     need to explain the substantive crime of securities fraud.

4                 So the claim, ladies and gentlemen, is for

5     conspiracy, but a claim is that the conspirators were seeking

6     to commit the substantive crime of securities fraud.              So for

7     you to determine whether a conspiracy has been proven, I now

8     need to tell you what a securities fraud is.

9                 Remember, therefore, that as to this count, the

10    issue is not whether the defendant actually committed a

11    securities fraud, rather the issue is whether he entered into

12    a conspiracy to commit a securities fraud.

13                To prove the substantive crime of securities fraud,

14    the government has to establish each of the following elements

15    beyond a reasonable doubt:

16                First, that in connection with the purchase or sale

17    of a security, the defendant did any one or more of three

18    unlawful acts.     I'm going to call these going forward "three

19    unlawful acts."     They are as follows:

20                One, employed a device, scheme or artifice to

21    defraud, or;

22                Two, made an untrue statement of a material fact or

23    omitted to state the material fact which made what was said

24    under the circumstances misleading, or;

25                Three, engaged in an act, practice, or course of

                          LINDA D. DANELCZYK, RPR, CSR
                            Official Court Reporter
 Case 1:16-cr-00234-BMC
          Case 1:17-cr-00630-ER
                          Document
                                Document
                                   290 Filed
                                          16306/21/17
                                               Filed 10/27/19
                                                       Page 42Page
                                                               of 856PageID
                                                                      of 11 #: 4088
                                                                            1129
                                    JURY CHARGE

1     business that operated or would operate as a fraud or deceit

2     upon a purchaser or a seller.

3                 Second, that the defendant acted willfully,

4     knowingly, and with the intent to defraud.

5                 And third, that the defendant knowingly used or

6     caused to be used any means or instruments of transportation

7     or communication in interstate commerce, or the use of the

8     mails in furtherance of the fraudulent conduct.

9                 Let me go over those one at a time.          As I just

10    explained to you, the first element that the government would

11    have to prove beyond a reasonable doubt to prove a securities

12    fraud is that in connection with the purchase of a sale of a

13    security, the defendant did any one or more of the three

14    unlawful acts.     The government doesn't need to prove all three

15    of the unlawful acts, any one will be sufficient to satisfy

16    this element if you find that the defendant committed it.               But

17    here, you have to be unanimous as to which unlawful act the

18    government has proven beyond a reasonable doubt.             You all have

19    to agree on the same unlawful act, and if you can't, then the

20    defendant is not guilty.

21                A device, scheme or artifice to defraud is merely a

22    plan for the accomplishment of any objective.            Fraud is a

23    general term which engraces all efforts and means that

24    individuals devise to take advantage of others.

25                The law which the defendant is alleged to have

                          LINDA D. DANELCZYK, RPR, CSR
                            Official Court Reporter
 Case 1:16-cr-00234-BMC
          Case 1:17-cr-00630-ER
                          Document
                                Document
                                   290 Filed
                                          16306/21/17
                                               Filed 10/27/19
                                                       Page 43Page
                                                               of 857PageID
                                                                      of 11 #: 4089
                                                                            1130
                                    JURY CHARGE

1     violated prohibits all kinds of manipulative and deceptive

2     acts.   Among these acts is orchestrating or manipulating

3     trading in securities.       The essential element of manipulation

4     is the deception of investors, deceiving them into believing

5     that prices at which they purchased and sell securities are

6     determined by the natural interplay of supply and demand.

7     Consequently, any conduct that's designed to deceive or

8     defraud investors by controlling or artificially affecting the

9     price of securities is prohibited.          Market manipulation may be

10    accomplished through a variety of means or ways undertaken

11    either alone or in combination.

12                Now you need not find that the defendant actually

13    participated in any securities transaction if the defendant

14    was engaged in fraudulent conduct that was in connection with

15    a purchase or a sale.       The in connection with aspect of this

16    element is satisfied if you find that there was some nexus or

17    relation between the allegedly fraudulent conduct and the sale

18    or purchase of securities.        Fraudulent conduct may be in

19    connection with the purchase or sale of securities if you find

20    that the fraudulent conduct touched upon a securities

21    transaction.

22                It's not necessary for you to find that the

23    defendant was the actual seller or offerer of the securities,

24    however you must find that the defendant participated in the

25    scheme of fraudulent conduct that involved the purchase or

                          LINDA D. DANELCZYK, RPR, CSR
                            Official Court Reporter
 Case 1:16-cr-00234-BMC
          Case 1:17-cr-00630-ER
                          Document
                                Document
                                   290 Filed
                                          16306/21/17
                                               Filed 10/27/19
                                                       Page 44Page
                                                               of 858PageID
                                                                      of 11 #: 4090
                                                                            1131
                                    JURY CHARGE

1     sale of stock.

2                 With regard to the alleged misrepresentations and

3     omissions, you must determine whether the statement was true

4     or false when it was made.        And in the case of alleged

5     omissions, whether the omission was misleading.             If you find

6     that the government has established beyond a reasonable doubt

7     that a statement was false or omitted, you must next determine

8     whether the fact was stated was material under the

9     circumstances.

10                A material fact is one that would have been

11    significant to a reasonable investor's investment decision.

12    Now, in order for you to find that a misrepresentation was

13    material, the government must prove beyond a reasonable doubt

14    that there was a substantial likelihood that the misstated

15    fact would have been viewed by the reasonable investor as

16    having significantly altered the total mix of information

17    available.    To significantly alter the total mix of

18    information available, means to meaningfully affect a

19    reasonable investor's consideration about whether they should

20    buy or sell and at what price.         However, to be material, a

21    misstatement need not determine any particular outcome.

22                In determining whether any false or omitted

23    statement is material, you may consider any contract that a

24    witness has signed.      Now this is not to say that the

25    government must prove that the misrepresentation would have

                          LINDA D. DANELCZYK, RPR, CSR
                            Official Court Reporter
 Case 1:16-cr-00234-BMC
          Case 1:17-cr-00630-ER
                          Document
                                Document
                                   290 Filed
                                          16306/21/17
                                               Filed 10/27/19
                                                       Page 45Page
                                                               of 859PageID
                                                                      of 11 #: 4091
                                                                            1132
                                    JURY CHARGE

1     deceived a person of ordinary intelligence.            Once you find

2     that there was material misrepresentation or omission of

3     material facts, it does not matter whether the intended

4     victims were gullible buyers or sophisticated investors

5     because the securities laws protect the gullible and

6     unsophisticated as well as the experienced investor.              Nor does

7     it matter whether the alleged unlawful conduct was successful

8     or not, or that the defendant profited or received any

9     benefits as a result of the alleged scheme.            Success is not an

10    element of the crime charged.        However, if you find that the

11    defendant did profit from the alleged scheme, you may consider

12    that in relation to the third element of intent, which is what

13    I'm going to cover next.

14                Not next, the one after the second element.

15                The second element that the government has to prove

16    beyond a reasonable doubt is that the defendant participated

17    in the scheme to defraud knowingly, willfully, and with the

18    intent to defraud.

19                Now I've already explained to you what it means to

20    act knowingly.     Willfully means to act knowingly and

21    purposefully with an intent to do something that the law

22    forbids.    In determining whether the government acted

23    willfully, the government is not required to establish that

24    the defendant knew he was breaking any particular law or rule.

25                In the context of securities laws, with the intent

                          LINDA D. DANELCZYK, RPR, CSR
                            Official Court Reporter
 Case 1:16-cr-00234-BMC
         Case 1:17-cr-00630-ER
                          Document
                               Document
                                   290 Filed
                                        163 06/21/17
                                             Filed 10/27/19
                                                      Page 51
                                                            Page
                                                              of 8510PageID
                                                                      of 11 #: 4097
                                                                           1138
                                    JURY CHARGE

1                 Second, that the defendant knowingly and willfully

2     participated in the scheme or artifice to defraud with

3     knowledge of its fraudulent nature and with specific intent to

4     defraud.

5                 And third, that an execution or in furtherance of

6     that scheme the defendant used or caused the use of interstate

7     or foreign wires.      Let me go over each one of those three

8     items.

9                 The first element that the government has to prove

10    beyond a reasonable doubt is the existence of a scheme or

11    artifice to defraud or to obtain money or property by means of

12    false or fraudulent pretenses, representations or promises.

13                A scheme or artifice is a plan for the

14    accomplishment of an objective.         Fraud is a general term which

15    embraces all the various means that an individual can devise

16    and that are used by an individual to gain an advantage over

17    another by false representation, suggestions or deliberate

18    disregard for the truth.

19                A scheme to defraud is any pattern or course of

20    conduct designed to obtain money or property by means of

21    trick, deceit, deception or by false or fraudulent

22    representations or promises.

23                A representation or statement is fraudulent if it

24    was falsely made with the intent to deceive.            Half truths, the

25    concealment or omission of material facts or the expression of

                          LINDA D. DANELCZYK, RPR, CSR
                            Official Court Reporter
 Case 1:16-cr-00234-BMC
         Case 1:17-cr-00630-ER
                          Document
                               Document
                                   290 Filed
                                        163 06/21/17
                                             Filed 10/27/19
                                                      Page 52
                                                            Page
                                                              of 8511PageID
                                                                      of 11 #: 4098
                                                                           1139
                                    JURY CHARGE

1     an opinion not honestly entertained; that is, not honestly

2     believed by the person expressing the opinion, may also

3     constitute false or fraudulent statements under the statute.

4                 The fraudulent representation must relate to a

5     material fact or matter.       I previously told you what a

6     material fact is with regard to Count One, that same standard

7     applies here.

8                 Now, the deception doesn't have to be premised upon

9     spoken or written words alone.         The arrangement of the work or

10    the circumstances into which they are used may convey a false

11    and deceptive appearance.        If there is intentional deception,

12    the manner in which it's accomplished doesn't really matter.

13    In addition to proving that a statement was false or

14    fraudulent, and related to a material fact, in order to

15    establish a scheme to defraud, the government must prove that

16    the alleged scheme contemplated depriving another of money or

17    property.

18                It's not necessary that the defendant actually

19    realized any gain from a scheme, or that the intended victim

20    actually suffered any loss.        Only a scheme to defraud and not

21    actual fraud must be proved to sustain a conviction.

22                It's also not necessary for the government to prove

23    each and every misrepresentation or false promise that the

24    government alleges in the indictment, it's sufficient that the

25    proves beyond a reasonable doubt that one or more of the

                          LINDA D. DANELCZYK, RPR, CSR
                            Official Court Reporter
